Citation Nr: 1534799	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for an acquired psychiatric condition to include memory loss as secondary to lupus. 


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Parents




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in June 2015.  A transcript of the hearing is associated with the claims file.  

The Board notes that this issue is now being characterized as an acquired psychiatric condition to include memory loss.  In recharacterizing this claim, the Board has considered a holding of the Court that, although a Veteran's claim identified schizophrenia or schizoaffective disorder only, the Board's analysis is not necessarily limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue on appeal has been recharacterized to consider all reported symptoms and disabilities associated with the claimed memory loss in accordance with Clemons.






FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the Veteran's lupus onset during active duty service.

2.  The Veteran's acquired psychiatric disorder to include memory loss is a result of service-connected lupus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lupus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.304 (2014).

2.  The criteria for service connection for an acquired psychiatric condition to include memory loss as secondary to lupus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.304(f)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision to grant service connection for the Veteran's claims below, a discussion of the VA's duties to notify and assist is not necessary.

Lupus

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatologym if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); lupus erythematosus, systemic is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is seeking entitlement to service connection for lupus.  She has asserted symptoms of lupus during active duty service that have continued since.  Specifically, she contends that her documented rashes and skin problems in service were manifestations of lupus which was not formally diagnosed until years after service.  See e.g., 2015 Board hearing transcript pg. 14.

The Veteran has a current diagnosis of lupus.  See e.g., August 2013 VA contract systemic lupus erythematosus examination and systemic lupus erythematous and other autoimmune diseases disability benefits questionnaire dated September 4, 2014.  

The Veteran testified during her 2015 Board hearing regarding the onset and perceived progression of her lupus symptoms.  During service she had fatigue, loss of appetite and rashes generally after going out on field exercises.  She always had a rash on her forearm in addition to other rashes over her body that came during flare-ups.  She asserted a forearm rash flare-up in-service was misdiagnosed as an insect bite.  Later, her forearm was the site biopsied to prove she had lupus erythematosus.  Essentially, the rash she later had biopsied to diagnose lupus was showing symptoms during service.  During her hearing she pointed to visible rash on her arm and highlighted that she had submitted photos of the rash.  

Service treatment records (STRs) do not reflect a diagnosis of lupus; however, multiple treatment records reflect instances of non specified skin eruptions and a diagnosis of an insect bite on the Veteran's forearm.  See e.g., STRs dated December 18, 1997, August 27, 1999, January 4, 2000, March 12, 2000, March 26, 2000, April 17, 2000 and April 25, 2001.  

An October 18, 2013 VA skin diseases contract examination indicated a diagnosis of discoid lupus with a 2013 date of diagnosis.  The September 2014 VA disability benefits questionnaire indicated that the Veteran had a skin biopsy on her left forearm rash in March 2014 at the VA medical center which was positive for lupus erythematous dermatitis.  The diagnosis of skin conditions that are medically related to lupus weigh in favor of the Veteran's claim.    

There are both positive and negative medical nexus opinions of record.  The August 27, 2013 VA and January 6, 2014 examiners provided negative nexus opinions.  In contrast, an October 18, 2013 VA examiner provided a positive nexus opinion.  The Veteran has provided probative testimony that her skin symptoms onset and have continued since service.  The Veteran is competent to report her observable symptomology of skin rashes and the Board has no reason to doubt their credibility.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for lupus is granted.  

Acquired psychiatric condition to include memory loss

The Veteran contends that an acquired psychiatric condition to include memory loss is secondary to her service-connected lupus.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has a current diagnosis of a mood disorder with memory loss.  See September 16, 2013 and October 21, 2013 VA contract examinations.  The Veteran is service-connected for lupus.  Therefore, the remaining issue is whether there is medical evidence of a nexus between the service-connected disease or injury and the current disability.

The September 2013 VA examiner diagnosed the Veteran with memory problems did not provide an opinion regarding etiology.  The October 21, 2013 VA examiner provided a positive nexus opinion between the Veteran's diagnosed mood disorder and lupus and it was explained that memory loss was a depressive symptom.  There is no contrary medical opinion of record.  As such, entitlement to service connection for an acquired psychiatric disability to include memory loss as secondary to service-connected lupus is warranted.  


ORDER

Entitlement to service connection for lupus is granted. 

Entitlement to service connection for an acquired psychiatric condition to include memory loss as secondary to service-connected lupus is granted.  



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


